Exhibit 10.1

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

SPRINT SPECTRUM PLEDGECO LLC, SPRINT SPECTRUM

PLEDGECO II LLC, SPRINT SPECTRUM PLEDGECO III LLC,

SPRINT SPECTRUM LICENSE HOLDER LLC, SPRINT SPECTRUM

LICENSE HOLDER II LLC AND SPRINT SPECTRUM LICENSE

HOLDER III LLC,

each as a Guarantor

in favor of

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

Dated as of October 27, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1 DEFINED TERMS

     1   

1.1

 

Definitions

     1   

SECTION 2 GUARANTEE

     2   

2.1

 

Guarantee

     2   

2.2

 

No Subrogation

     3   

2.3

 

Amendments, etc. with respect to the Obligations

     3   

2.4

 

Guarantee Absolute and Unconditional

     3   

2.5

 

Reinstatement

     6   

2.6

 

Remedies

     6   

2.7

 

Payments

     7   

2.8

 

Information

     7   

2.9

 

Rights of Contribution

     7   

2.10

 

General Limitation on Obligations

     7   

SECTION 3 SECURITY

     8   

3.1

 

Grant of Security Interest

     8   

3.2

 

Certain Rights and Obligations of the Guarantors Unaffected

     9   

3.3

 

Performance of Collateral Transaction Documents

     10   

3.4

 

Stamp, Other Similar Taxes and Filing Fees

     10   

3.5

 

Authorization to File Financing Statements

     10   

3.6

 

Securities Intermediary

     11   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     11   

4.1

 

Existence and Power

     11   

4.2

 

Company Authorization

     11   

4.3

 

No Consent

     12   

4.4

 

Binding Effect

     12   

4.5

 

Subsidiaries

     12   

4.6

 

Security Interests

     12   

SECTION 5 COVENANTS

     13   

5.1

 

Further Assurances

     13   

5.2

 

Legal Name, Location Under Section 9-307 or 9-301

     14   

5.3

 

Covenants Under Indenture

     14   

5.4

 

No Petition

     14   

SECTION 6 REMEDIAL PROVISIONS

     14   

6.1

 

Certain Rights of the Control Party and the Trustee upon Event of Default and
Lessee Payment Default Rapid Am Event

     14   

6.2

 

Waiver of Appraisal, Valuation, Stay and Right to Marshaling

     16   

6.3

 

Limited Recourse

     17   

6.5

 

Control by the Control Party

     17   

6.6

 

The Trustee May File Proofs of Claim

     17   

6.7

 

Undertaking for Costs

     18   

 

i



--------------------------------------------------------------------------------

6.8

 

Restoration of Rights and Remedies

     18   

6.9

 

Rights and Remedies Cumulative

     18   

6.10

 

Delay or Omission Not Waiver

     18   

6.11

 

Waiver of Stay or Extension Laws

     18   

6.12

 

Government Approvals

     19   

SECTION 7 THE TRUSTEE’S AUTHORITY

     19   

SECTION 8 MISCELLANEOUS

     20   

8.1

 

Amendments

     20   

8.2

 

Notices

     20   

8.3

 

Governing Law

     21   

8.4

 

Successors

     21   

8.5

 

Severability

     21   

8.6

 

Counterpart Originals

     21   

8.7

 

Table of Contents, Headings, etc

     21   

8.8

 

Waiver of Jury Trial

     21   

8.9

 

Submission to Jurisdiction; Waivers

     21   

8.10

 

Termination; Partial Release

     22   

8.11

 

Third Party Beneficiary

     22   

8.12

 

Entire Agreement

     22   

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of October 27, 2016 made
by SPRINT SPECTRUM PLEDGECO LLC, a Delaware limited liability company (“PledgeCo
I”), SPRINT SPECTRUM PLEDGECO II LLC, a Delaware limited liability company
(“PledgeCo II”), SPRINT SPECTRUM PLEDGECO III LLC, a Delaware limited liability
company (and together with PledgeCo I and PledgeCo II, the “PledgeCos” and each,
a “PledgeCo”), SPRINT SPECTRUM LICENSE HOLDER LLC, a Delaware limited liability
company (“License Holder I”), SPRINT SPECTRUM LICENSE HOLDER II LLC, a Delaware
limited liability company (“License Holder II”), SPRINT SPECTRUM LICENSE HOLDER
III LLC, a Delaware limited liability company (and together with License Holder
I and License Holder II, the “License Holders” and each, a “License Holder”, the
License Holders together with the PledgeCos, the “Guarantors” and each, a
“Guarantor”) in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its
individual capacity but solely as trustee under the Indenture referred to below
(in such capacity, together with its successors, the “Trustee”) for the benefit
of the Secured Parties.

W I T N E S S E T H:

WHEREAS, SPRINT SPECTRUM CO LLC, a Delaware limited liability company (the
“Master Issuer”), SPRINT SPECTRUM CO II LLC, a Delaware limited liability
company (“Co-Issuer II”), SPRINT SPECTRUM CO III LLC, a Delaware limited
liability company (and together with the Master Issuer and Co-Issuer II, the
“Issuers” and each, an “Issuer”), the Trustee and Deutsche Bank Trust Company of
Americas, as securities intermediary, have entered into the Base Indenture,
dated as of the date of this Agreement (as amended, supplemented or otherwise
modified from time to time, exclusive of any Series Supplements, the “Base
Indenture” and, together with all Series Supplements, the “Indenture”),
providing for the issuance from time to time of one or more Series of Notes
thereunder; and

WHEREAS, the Indenture and the other Transaction Documents require that the
parties hereto execute and deliver this Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees for the benefit of the Trustee, on behalf of the Secured
Parties, as follows:

SECTION 1

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto or otherwise
defined in the Base Indenture and used herein shall have the meanings given to
them in such Base Indenture Definitions List or elsewhere in the Base Indenture.
All rules of construction set forth in Section 1.4 of the Base Indenture apply
to this Agreement.

(b) Any terms used in this Agreement (including for purposes of Section 3) that
are defined in the UCC and pertain to Collateral shall be construed and defined
as set forth in the UCC, unless otherwise defined herein.



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“Collateral” has the meaning assigned to such term in Section 3.1(a).

“Obligations” means all “Obligations” as such term is defined in the Base
Indenture (including for the avoidance of doubt any Class A Make-Whole
Prepayment Premium) owed by the Issuers to the Secured Parties under the
Indenture and the other Transaction Documents.

“Payment in Full” means (a) payment in full in cash of the principal of, premium
(including the Class A Make-Whole Prepayment Premium), fees and interest
(including premium (including the Class A Make-Whole Prepayment Premium), fees
or interest accruing on or after the commencement of any bankruptcy proceeding,
whether or not such premium (including the Class A Make-Whole Prepayment
Premium), fees or interest would be allowed in such bankruptcy proceeding)
constituting the Obligations; and (b) payment in full in cash of all other
amounts that are due and payable or otherwise accrued under the Transaction
Documents in each case, solely to the extent owing by the Guarantors or the
Issuers, and excluding any contingent indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time.

“Termination Date” has the meaning assigned to such term in Section 2.1(c).

SECTION 2

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Trustee, for the benefit of the Secured Parties,
the prompt and complete payment and performance by each Issuer when due (whether
at the stated maturity, by acceleration or otherwise, including amounts that
would become due but for the operation of the automatic stay under the
Bankruptcy Code) of the Obligations, including all interest, fees, premium and
expenses accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to any Obligation, whether or not such
interest, fees, premium or expenses are enforceable or allowed as a claim in
such proceeding. In furtherance of the foregoing and not in limitation of any
other right that the Trustee or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Issuer to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
jointly and severally promises to and shall forthwith pay, or cause to be paid,
to the Trustee for distribution to the applicable Secured Parties in accordance
with the Indenture, in cash, the amount of such unpaid Obligation.

(b) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Trustee or any other Secured Party hereunder.

(c) The guarantee contained in this Section 2 shall remain in full force and
effect until the date (the “Termination Date”) on which this Agreement ceases to
be of further effect in accordance with Article XII of the Base Indenture,
notwithstanding that from time to time prior thereto any Issuer may be free from
any Obligations.

 

2



--------------------------------------------------------------------------------

(d) The guarantee in this Section 2 is a continuing guarantee and is a guarantee
of payment and not merely of collection, and shall apply to all Obligations
whenever arising.

(e) No payment made by any of the Issuers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Trustee or any
other Secured Party from any Issuer, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable hereunder until the Termination Date.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Trustee or any
other Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Trustee or any other Secured Party against any Issuer or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Trustee or any other Secured Party for the payment of the Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any Issuer or any other Guarantor in respect of payments made
by such Guarantor hereunder, until Payment in Full of the Obligations. If any
amount shall be paid to any Guarantor on account of such subrogation,
contribution or reimbursement rights at any time when a Payment in Full has not
occurred, such amount shall be held by such Guarantor in trust for the Trustee
and the other Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Trustee in the exact form received by such Guarantor (duly endorsed by such
Guarantor to the Trustee, if required), to be applied against the Obligations,
whether matured or unmatured.

2.3 Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Trustee
or any other Secured Party may be rescinded by the Trustee or such other Secured
Party and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Trustee or any
other Secured Party, and the Base Indenture and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, from time to time, and any collateral security,
guarantee or right of offset at any time held by the Trustee or any other
Secured Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released (it being understood that this Section 2.3 is not
intended to affect any rights or obligations set forth in any other Transaction
Document). Neither the Trustee nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 2
or any property subject thereto.

2.4 Guarantee Absolute and Unconditional.

(a) Guarantee Absolute. Each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Trustee or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; all Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3; and all dealings

 

3



--------------------------------------------------------------------------------

between any of the Issuers and any of the Guarantors, on the one hand, and the
Trustee and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have occurred or been consummated in reliance upon the
guarantee contained in this Section 2 and the grant of the security interests
pursuant to Section 3. Each Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any of the
Issuers or any of the Guarantors with respect to the Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 and the
grant of the security interests pursuant to Section 3 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to:

(i) the validity or enforceability of the Indenture or any other Transaction
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Trustee or any other Secured Party;

(ii) any defense, set-off or counterclaim which may at any time be available to
or be asserted by any of the Issuers or any other Person against the Trustee or
any other Secured Party;

(iii) any settlement, compromise, release, liquidation or enforcement by any of
the Secured Parties of any of the Obligations;

(iv) any application by any of the Secured Parties of the proceeds of any other
guaranty of or insurance for any of the Obligations to the payment of any of the
Obligations;

(v) the giving by any of the Secured Parties of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, the Guarantors or any other Person,
or to any disposition of any Equity Interest by the Guarantors or any other
Person;

(vi) any proceeding by any of the Secured Parties against the Guarantors or any
other Person or in respect to any collateral for any of the Obligations, or the
exercise by any of the Secured Parties of any of their rights, remedies, powers
and privileges under the Transaction Documents, regardless of whether any of the
Secured Parties shall have proceeded against or exhausted any collateral, right,
remedy, power or privilege before proceeding to call upon or otherwise enforce
this Agreement;

(vii) the entering into any other transaction or business dealings with the
Guarantors or any other Person;

(viii) the rejection (or similar concept, such as repudiation or recession) of a
Transaction Document in a bankruptcy or insolvency proceeding; or

(ix) any other circumstance whatsoever (with or without notice to or knowledge
of any Issuer or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Issuer for the Obligations,
or of such Guarantor under the guarantee contained in this Section 2 and the
grant of the security interests pursuant to Section 3, in bankruptcy or in any
other instance.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Trustee or any other Secured Party may, but
shall be under no obligation to, make a similar

 

4



--------------------------------------------------------------------------------

demand on or otherwise pursue such rights and remedies as it may have against
any Issuer, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Trustee or any other Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Issuer, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any Issuer, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Trustee or any other Secured Party against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

(b) Waiver of Defenses. The enforceability of this Agreement and the liability
of the Guarantors and the rights, remedies, powers and privileges of the Secured
Parties under this Agreement shall not be affected, limited, reduced, discharged
or terminated, and each Guarantor hereby expressly waives to the fullest extent
permitted by law any defense now or in the future arising, by reason of:

(i) the illegality, invalidity or unenforceability of any of the Obligations,
any Transaction Document or any other agreement or instrument whatsoever
relating to any of the Obligations;

(ii) any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Guarantor relating thereto;

(iii) the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations or any lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for any of
the Obligations;

(iv) the cessation, for any cause whatsoever, of the liability of any Issuer or
any Guarantor with respect to any of the Obligations;

(v) any failure of any of the Secured Parties to marshal assets, to exhaust any
collateral for any of the Obligations, to pursue or exhaust any right, remedy,
power or privilege it may have against any Issuer or any other Person, or to
take any action whatsoever to mitigate or reduce the liability of any Guarantor
under this Agreement, the Secured Parties being under no obligation to take any
such action notwithstanding the fact that any of the Obligations may be due and
payable and that any Issuer may be in default of its obligations under any
Transaction Document;

(vi) any counterclaim, set-off or other claim which any Issuer or any Guarantor
has or claims with respect to any of the Obligations;

(vii) any failure of any of the Secured Parties to file or enforce a claim in
any bankruptcy, insolvency, reorganization or other proceeding with respect to
any Person;

(viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Issuer or any other Person, including
any discharge of,

 

5



--------------------------------------------------------------------------------

or bar, stay or injunction against collecting, any of the Obligations (or any
interest on any of the Obligations) in or as a result of any such proceeding;

(ix) any action taken by any of the Secured Parties that is authorized by this
Section 2.4 or otherwise in this Agreement or by any other provision of any
Transaction Document, or any omission to take any such action; or

(x) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(c) Waiver of Set-off and Counterclaim, Etc. Each Guarantor expressly waives, to
the fullest extent permitted by law, for the benefit of each of the Secured
Parties, any right of set-off and counterclaim with respect to payment of its
obligations hereunder, and all diligence, presentment, demand for payment or
performance, notice of nonpayment or nonperformance, protest, notice of protest,
notice of dishonor and all other notices or demands whatsoever, and any
requirement that any of the Secured Parties exhaust any right, remedy, power or
privilege or proceed against any Issuer under the Indenture or any other
Transaction Document or any other agreement or instrument referred to herein or
therein, or against any other Person, and all notices of acceptance of this
Agreement or of the existence, creation, incurring or assumption of new or
additional Obligations. Each Guarantor further expressly waives the benefit of
any and all statutes of limitation, to the fullest extent permitted by
applicable law.

(d) Other Waivers. Each Guarantor expressly waives, to the fullest extent
permitted by law, for the benefit of each of the Secured Parties, any right to
which it may be entitled:

(i) that the assets of any Issuer first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Guarantor;

(ii) to require that any Issuer be sued and all claims against the Issuers be
completed prior to an action or proceeding being initiated against such
Guarantor; and

(iii) to have its obligations hereunder be divided among the Guarantors, such
that each Guarantor’s obligation would be less than the full amount claimed.

2.5 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Trustee or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Issuer
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Issuer or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payments had not been made. The reinstatement provided for in this
Section 2.5 shall survive the removal of, or a resignation by, any Person as
Trustee as well as the termination of this Agreement.

2.6 Remedies. The Guarantors jointly and severally agree that, as between the
Guarantors and the Secured Parties, the obligations of the Issuers under the
Indenture may be declared to be forthwith due and payable as provided in Article
IX of the Base Indenture (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Article IX) for purposes of
Section 2.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Issuers and

 

6



--------------------------------------------------------------------------------

that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Issuers) shall forthwith become due and payable by the Guarantors
for purposes of Section 2.1.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder shall be
paid to the Trustee without set-off or deduction or counterclaim in immediately
available funds in U.S. Dollars at the office of the Trustee.

2.8 Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of each Issuer’s and each other Guarantor’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither the Trustee nor
any other Secured Party shall have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

2.9 Rights of Contribution. The License Holders hereby agree, as between
themselves, that if any License Holder shall become an Excess Funding Guarantor
(as defined below) by reason of the payment by such License Holder of any
Guaranteed Obligations, then each other License Holder, on demand of such Excess
Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such License Holder’s Pro Rata Share (as defined
below and determined, for this purpose, without reference to the properties,
debts and liabilities of such Excess Funding Guarantor) of the Excess Payment
(as defined below) in respect of such Guaranteed Obligations. The payment
obligation of a License Holder to any Excess Funding Guarantor under this
Section 2.9 shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such License Holder under the other
provisions of this Section 2 and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess until Payment in Full.

For purposes of this Section 2.9, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a License Holder that has paid an amount
in excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any License Holder, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such License Holder (excluding any shares of
stock or other Equity Interest of any other License Holder) exceeds the amount
of all the debts and liabilities of such License Holder (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such License Holder hereunder and any obligations of any other
License Holder that have been Guaranteed by such License Holder) to (y) the
amount by which the aggregate fair saleable value of all properties of all of
the License Holders exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the License Holders hereunder and under the other
Transaction Documents) of all of the License Holders, determined with respect to
the License Holders that are a party hereto on the Closing Date.

2.10 General Limitation on Obligations. In any action or proceeding involving
any state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 2.1 would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 2.1, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Secured Party or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in

 

7



--------------------------------------------------------------------------------

such action or proceeding. Each Guarantor agrees that the Obligations may at any
time and from time to time be incurred or permitted in an amount exceeding the
maximum liability of such Guarantor under this Section 2.10 without impairing
the guarantee contained in Section 2 or affecting the rights and remedies of any
Secured Party hereunder.

SECTION 3

SECURITY

3.1 Grant of Security Interest.

(a) As collateral security for the payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations and the obligations
of the Guarantors under this Agreement, each Guarantor hereby pledges and grants
to the Trustee for the benefit of the Secured Parties as hereinafter provided a
security interest in all of such Guarantor’s right, title and interest in, to
and under the following property, in each case whether tangible or intangible,
wherever located, and whether now owned by such Guarantor or hereafter acquired
and whether now existing or hereafter coming into existence (all of the property
described in this Section 3.1(a) being collectively referred to herein as
“Collateral”):

 

  (i)

the Spectrum Lease, all lease payments and receivables of any kind payable by
the Lessee under the Spectrum Lease, all rights of the License Holders
thereunder and all supporting obligations in respect thereof, including any
right to payments as a result of any termination event thereunder;

 

  (ii)

the Directly-Held Licenses and all rights to renewal thereof;

 

  (iii)

the Third-Party Lease Agreements;

 

  (iv)

all proceeds from any sale, lease, assignment or transfer of all or any portion
of the Directly-Held Licenses and the Third-Party Lease Agreements;

 

  (v)

the Collateral Interests;

 

  (vi)

all accounts, chattel paper, inventory, equipment, instruments, investment
property, intellectual property, documents, deposit accounts, commercial tort
claims, letter-of-credit rights, money, goods, fixtures, general intangibles and
supporting obligations (each term in this clause having the meaning given to it
under the UCC in effect in the State of New York on the Closing Date);

 

  (vii)

the Indenture Trust Accounts and all amounts and other property on deposit in or
otherwise credited to the Indenture Trust Accounts;

 

  (viii)

any Interest Reserve Letter of Credit;

 

  (ix)

the books and records (whether in physical, electronic or other form) of each of
the Guarantors;

 

  (x)

the rights, powers, remedies and authorities of the Guarantors under each of the
Transaction Documents to which they are a party;

 

8



--------------------------------------------------------------------------------

  (xi)

the Contribution Agreements, including all property of every nature, now or
hereafter transferred, mortgaged, pledged, or assigned as security for payment
or performance of any obligation of any Person to the Guarantors under the
Contribution Agreements and all guarantees of such obligations and the rights
evidenced by or reflected in the Contribution Agreements;

 

  (xii)

all proceeds of insurance, if any, relating to the Collateral;

 

  (xiii)

all other tangible and intangible personal property whatsoever of each of the
Guarantors; and

 

  (xiv)

all proceeds and accrued and future rights to payment with respect to the
foregoing;

provided that (A) the Collateral will not include any of the Directly-Held
Licenses to the extent that a pledge of the Directly-Held Licenses would violate
Requirements of Law (for the avoidance of doubt, the Collateral does include the
proceeds derived from the Directly-Held Licenses and their sale, lease,
assignment or transfer), (B) the security interest in the Class A Notes Interest
Reserve Account, any related Interest Reserve Letter of Credit and any
letter-of-credit rights in respect thereof shall only be for the benefit of the
Class A Noteholders and the Trustee, in its capacity as trustee for the Class A
Noteholders and (C) the Collateral will not include any income from Eligible
Investments received in any LC Provider Account (which may be released to the
related LC Provider on any applicable Quarterly Payment Date pursuant to
Section 5.1(c) of the Base Indenture) or any Excess Interest Reserve Amount
payable to any LC Provider as a reimbursement obligation.

(b) The foregoing grant is made in trust to secure the Obligations and to secure
compliance with the provisions of this Agreement by the Guarantors, all as
provided in this Agreement. The Trustee, on behalf of the Secured Parties,
acknowledges such grant and accepts the trusts under this Agreement in
accordance with the provisions of this Agreement. The Collateral shall secure
the Obligations equally and ratably without prejudice, priority or distinction
(except, with respect to any Series of Notes, as otherwise stated in the
applicable Series Supplement or in the applicable provisions of the Base
Indenture).

3.2 Certain Rights and Obligations of the Guarantors Unaffected.

(a) Notwithstanding the grant of the security interest in the Collateral
hereunder to the Trustee, on behalf of the Secured Parties, the Guarantors
acknowledge that the Manager, on behalf of the Securitization Entities, shall,
subject to the terms and conditions of the Management Agreement, have the right,
subject to the Trustee’s right to revoke such right in whole or in part, in the
event of the occurrence of an Event of Default, (i) to give, in accordance with
the Manager Standard, all consents, requests, notices, directions, approvals,
extensions or waivers, if any, which are required or permitted to be given by
any Securitization Entity under the Collateral Transaction Documents, and to
enforce all rights, remedies, powers, privileges and claims of the
Securitization Entities under the Collateral Transaction Documents and (ii) to
take any other actions required or permitted to be taken by a Securitization
Entity under the terms of the Management Agreement.

(b) The grant of the security interest by the Guarantors in the Collateral to
the Trustee on behalf of and for the benefit of the Secured Parties shall not
(i) relieve any Guarantor from the performance of any term, covenant, condition
or agreement on such Guarantor’s part to be performed or observed under or in
connection with any of the Collateral Transaction Documents or (ii) impose any
obligation on the Trustee or any of the Secured Parties to perform or observe
any such term, covenant,

 

9



--------------------------------------------------------------------------------

condition or agreement on such Guarantor’s part to be so performed or observed
or impose any liability on the Trustee or any of the Secured Parties for any act
or omission on the part of such Guarantor or from any breach of any
representation or warranty on the part of such Guarantor.

(c) Each Guarantor hereby jointly and severally agrees to indemnify and hold
harmless the Trustee and each Secured Party (including its directors, officers,
employees and agents) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, and reasonable and documented costs and expenses arising out of or
resulting from the security interest granted hereby, whether arising by virtue
of any act or omission on the part of such Guarantor or otherwise, including the
reasonable and documented costs, expenses and disbursements (including
reasonable attorneys’ fees and expenses) incurred by the Trustee or any Secured
Party in enforcing this Agreement or preserving any of its rights to, or
realizing upon, any of the Collateral; provided that the foregoing
indemnification shall not extend to any action by the Trustee or any Secured
Party which constitutes gross negligence, bad faith or willful misconduct (as
determined in a final non-appealable order from a court of competent
jurisdiction) by the Trustee or any Secured Party or any other indemnified
person hereunder. The indemnification provided for in this Section 3.2 shall
survive the removal of, or a resignation by, any Person as Trustee as well as
the termination of this Agreement.

3.3 Performance of Collateral Transaction Documents. Upon the occurrence of a
default or breach (after giving effect to any applicable grace or cure periods)
by any Person party to a Collateral Transaction Document promptly following a
request from the Trustee or the Control Party to do so and at the Guarantors’
expense, the Guarantors agree jointly and severally to take all such lawful
action as permitted under this Agreement as the Trustee (acting at the direction
of the Control Party (at the direction of the Controlling Class Representative))
may reasonably request to compel or secure the performance and observance by
such Person of its obligations to any Guarantor, and to exercise any and all
rights, remedies, powers and privileges lawfully available to any Guarantor to
the extent and in the manner requested by the Trustee (acting at the direction
of the Control Party (at the direction of the Controlling
Class Representative)), including the transmission of notices of default and the
institution of legal or administrative actions or proceedings to compel or
secure performance by such Person of its obligations thereunder or to facilitate
the Spectrum Realization Procedures.

3.4 Stamp, Other Similar Taxes and Filing Fees. The Guarantors shall jointly and
severally indemnify and hold harmless the Trustee and each Secured Party from
any present or future claim for liability for any stamp, documentary or other
similar tax and any penalties or interest and expenses with respect thereto,
that may be assessed, levied or collected by any jurisdiction in connection with
this Agreement, any other Transaction Document to which the Guarantors are a
party, or any Collateral. The Guarantors shall pay, and jointly and severally
indemnify and hold harmless each Secured Party against, any and all amounts in
respect of all search, filing, recording and registration fees, taxes, excise
taxes and other similar imposts that may be payable or determined to be payable
in respect of the execution, delivery, performance and/or enforcement of this
Agreement or any other Transaction Document to which the Guarantors are a party.
The indemnification provided for in this Section 3.4 shall survive the removal
of, or a resignation by, any Person as Trustee as well as the termination of
this Agreement.

3.5 Authorization to File Financing Statements.

(a) Each Guarantor hereby irrevocably authorizes the Back-Up Manager on behalf
of the Secured Parties at any time and from time to time to file or record in
any filing office in any applicable jurisdiction financing statements and other
filing or recording documents or instruments with respect to the Collateral,
including to perfect or record evidence of the security interests of the Trustee
for the benefit of the Secured Parties under this Agreement. Each Guarantor
authorizes the filing of any such

 

10



--------------------------------------------------------------------------------

financing statement, other filing, recording document or instrument naming the
Trustee as secured party and indicating that the Collateral includes (a) “all
assets” or words of similar effect or import regardless of whether any
particular assets comprised in the Collateral fall within the scope of Article 9
of the UCC, or (b) as being of an equal or lesser scope or with greater detail.
Each Guarantor agrees to furnish any information necessary to accomplish the
foregoing promptly upon the Back-Up Manager’s request. Each Guarantor also
hereby ratifies and authorizes the filing on behalf of the Secured Parties of
any financing statement with respect to the Collateral made prior to the date
hereof.

(b) Each Guarantor acknowledges that the Collateral under this Agreement
includes certain rights of the Guarantors as secured parties under the
Transaction Documents. Each Guarantor hereby irrevocably appoints the Trustee as
its representative with respect to all financing statements filed to perfect or
record evidence of such security interests and authorizes the Back-Up Manager on
behalf of and for the benefit of the Secured Parties to make such filings as
they deem necessary to reflect the Trustee, as assignee thereof, as secured
party of record with respect to such financing statements.

3.6 Securities Intermediary Each Guarantor hereby appoints the Trustee as
Securities Intermediary and acknowledges and agrees to the provisions of Article
V of the Indenture as if the same were specifically set forth herein and,
without limiting the foregoing, agrees that the agreements and statements of
intent of the Issuers in Section 5.5 of the Indenture apply to such Guarantor
with respect to each Trustee Account in the name of and/or for the benefit of
such Guarantor. The Trustee acknowledges and accepts its appointment as
Securities Intermediary pursuant to Article V of the Indenture and acknowledges
and agrees that the provisions of Section 5.5 of the Indenture will apply to the
Trustee Accounts of the Guarantors mutatis mutandis as if specifically set forth
herein.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the other Secured Parties, as follows as of the date hereof and as of each
Series Closing Date:

4.1 Existence and Power. Each Guarantor is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations under the Transaction Documents
make such qualification necessary except where the failure to be in good
standing or to be so qualified could not reasonably be expected to result in a
Material Adverse Effect. Each Guarantor has all limited liability company,
corporate or other powers and all governmental licenses, authorizations,
consents and approvals required to (i) carry on its business as now conducted
except where the failure to be in good standing or to be so qualified could not
reasonably be expected to result in a Material Adverse Effect and (ii) for
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents.

4.2 Company Authorization. The execution, delivery and performance by each
Guarantor of this Agreement and the other Transaction Documents to which it is a
party (a) are within such Guarantor’s limited liability company, corporate or
other powers and have been duly authorized by all necessary limited liability
company, corporate or other action and (b) do not contravene, or constitute a
default under, any Requirements of Law with respect to such Guarantor or any
Contractual Obligation with respect to such Guarantor or result in the creation
or imposition of any Lien on any property of any

 

11



--------------------------------------------------------------------------------

Guarantor (other than Permitted Liens), except for Liens created by this
Agreement or the other Transaction Documents, except in the case of clause
(b) above, the violation of which would not reasonably be expected to result in
a Material Adverse Effect. This Agreement and each of the other Transaction
Documents to which each Guarantor is a party has been executed and delivered by
a duly Authorized Officer of such Guarantor.

4.3 No Consent. No consent, action by or in respect of, approval or other
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person is required for the valid execution and delivery by
each Guarantor of this Agreement or any Transaction Document to which it is a
party or for the performance of any of the Guarantors’ obligations hereunder or
thereunder other than such consents, approvals, authorizations, registrations,
declarations or filings as shall have been obtained or made by such Guarantor
prior to the Closing Date or as are permitted to be obtained subsequent to the
Closing Date in accordance with Section 4.6 hereof.

4.4 Binding Effect. This Agreement and each other Transaction Document to which
a Guarantor is a party is a legal, valid and binding obligation of each such
Guarantor enforceable against such Guarantor in accordance with its terms
(except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).

4.5 Subsidiaries. No Guarantor has any subsidiaries or owns any Equity Interests
in any other Person, other than with respect to the Issuers.

4.6 Security Interests.

(a) Each Guarantor owns and has good title to or leasehold interests in, as
applicable, its Collateral, free and clear of all Liens other than Permitted
Liens. This Agreement constitutes a valid and continuing Lien on the Collateral
in favor of the Trustee on behalf of and for the benefit of the Secured Parties,
which Lien on the Collateral has been perfected or evidence of which Lien has
been recorded, in each case in accordance with the provisions of the Base
Indenture, and is prior to all other Liens (other than Permitted Liens), and is
enforceable as such as against creditors of and purchasers from each Guarantor
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity, and by an
implied covenant of good faith and fair dealing. The Guarantors have received
all consents and approvals required by the terms of the Collateral to the pledge
of the Collateral to the Trustee hereunder. Each Guarantor has caused, or shall
have caused, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect or otherwise record evidence, as applicable, of the first-priority
security interest (subject to Permitted Liens) in the Collateral granted to the
Trustee hereunder within ten (10) days of the date of hereof.

(b) Other than the security interest granted to the Trustee hereunder, pursuant
to the other Transaction Documents or any other Permitted Lien, none of the
Guarantors has pledged, assigned, sold or granted a security interest in the
Collateral by grant, pledge, sale, assignment or other means. All action
necessary (including the filing of UCC-1 financing statements) to protect and
evidence the Trustee’s security interest in the Collateral has been, or shall
be, duly and effectively taken, consistent with the obligations set forth in
Section 4.6(a) and Section 5.1. No security agreement, financing statement,
equivalent security or lien instrument or continuation statement authorized by
any Guarantor and listing such Guarantor as debtor covering all or any part of
the Collateral is on file or of

 

12



--------------------------------------------------------------------------------

record in any jurisdiction, except in respect of Permitted Liens or such as may
have been filed, recorded or made by such Guarantor in favor of the Trustee,
including as assignee in the case of the Contribution Agreements, on behalf of
the Secured Parties in connection with this Agreement, and no Guarantor has
authorized any such filing.

(c) All authorizations in this Agreement for the Trustee to execute or file
financing statements, continuation statements, security agreements and other
instruments with respect to the Collateral and to take such other actions with
respect to the Collateral authorized by this Agreement are powers coupled with
an interest and are irrevocable.

SECTION 5

COVENANTS

5.1 Further Assurances.

(a) Each Guarantor shall do such further acts and things, and execute and
deliver to the Trustee and the Back-Up Manager such additional assignments,
agreements, powers and instruments, as are necessary or desirable to obtain or
maintain the security interest of the Trustee in the Collateral on behalf of the
Secured Parties as a perfected security interest or to record evidence of such
security interest, as applicable, subject to no prior Liens (other than
Permitted Liens), to carry into effect the purposes of this Agreement or the
other Transaction Documents or to better assure and confirm unto the Trustee,
the Back-Up Manager, the Noteholders or the other Secured Parties their rights,
powers and remedies hereunder including the filing of any financing or
continuation statements or amendments under the UCC in effect in any
jurisdiction with respect to the liens and security interests granted in the
Collateral hereby. The Guarantors intend the security interests granted pursuant
to this Agreement in favor of the Secured Parties to be prior to all other Liens
(other than Permitted Liens) in respect of the Collateral, and each Guarantor
shall take all actions necessary to obtain and maintain, in favor of the Trustee
for the benefit of the Secured Parties, a first lien on and a first-priority
perfected security interest in the Collateral or to record evidence of such
security interest in the Collateral (in each case, except with respect to
Permitted Liens). If any Guarantor fails to perform any of its agreements or
obligations under this Section 5.1(a), after written notice to such Guarantor by
the Trustee or the Back-Up Manager, then the Back-Up Manager may perform such
agreement or obligation, and the expenses of the Back-Up Manager incurred in
connection therewith shall be payable by the Guarantors upon the Back-Up
Manager’s demand therefor in accordance with the Priority of Payments. The
Back-Up Manager is hereby authorized to execute and file any financing
statements, continuation statements, amendments or other instruments necessary
or appropriate to perfect or maintain the perfection or record evidence, as
applicable, of the Trustee’s security interest in the Collateral in the manner
authorized in Section 3.5(a).

(b) Each Guarantor shall warrant and defend the Trustee’s right, title and
interest in and to the Collateral and the income, distributions and proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever subject to Permitted
Liens.

(c) On each Business Day on which amounts are held in the Lease Payment Account,
the Manager on behalf of, the License Holders, will cause to be swept and
deposited to the Collection Account (including pursuant to standing entitlement
orders or other instructions evidencing a distribution in respect of the
Collateral Interests issued by the License Holders in the Issuers), for
application in accordance with the Priority of Payments, all Lease Payments and
any other amounts paid to the License Holders pursuant to the Spectrum Lease.

 

13



--------------------------------------------------------------------------------

5.2 Legal Name, Location Under Section 9-307 or 9-301. No Guarantor shall change
its location (within the meaning of Section 9-307(e), including for purposes of
Section 9-301, of the applicable UCC) or its legal name.

5.3 Covenants Under Indenture. Each Guarantor agrees to comply with each of the
covenants in the Indenture that are applicable to such Guarantor.

5.4 No Petition. Each Guarantor agrees that, prior to the date that is one year
(or, if longer, the applicable preference period then in effect) and one day
after the Obligations have been satisfied and performed in full of all
outstanding obligations to pay interest, principal and any other amounts due at
maturity or earlier redemption in full under any Securitization Entity
financing, it will not initiate against, or join any person in initiating
against, the Securitization Entities, in connection with this Agreement, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under any applicable federal or state bankruptcy or similar law (collectively,
an “Insolvency Proceeding”). Notwithstanding anything to the contrary in this
Agreement, this Section 4.04 does not prohibit or limit any Guarantor from
proving any claim, exercising any rights or taking any other action in
connection with any Insolvency Proceeding initiated by or against the
Securitization Entities not in breach of this Section 5.4. Notwithstanding
anything to the contrary in this Agreement, this Section 5.4 shall restrict the
Guarantors from taking action only against the Securitization Entities. This
Section 5.4 will survive the termination of this Agreement.

SECTION 6

REMEDIAL PROVISIONS

6.1 Certain Rights of the Control Party and the Trustee upon Event of Default
and Lessee Payment Default Rapid Am Event.

(a) Proceedings To Collect Money. In case any Guarantor shall fail to pay any
amounts payable under this Agreement when due, the Trustee at the direction of
the Control Party (at the direction of the Controlling Class Representative), in
its own name and as trustee of an express trust, may institute a Proceeding for
the collection of the sums so due and unpaid, and may prosecute such Proceeding
to judgment or final decree, and may enforce the same against any Guarantor and
collect in the manner provided by law out of the property of any Guarantor,
wherever situated, the moneys adjudged or decreed to be payable.

(b) Other Proceedings. As Control Party, the Back-Up Manager acting at the
direction of the Controlling Class Representative will (a) upon acceleration of
the Class A Notes following an Event of Default and (b) following a Lessee
Payment Default Rapid Am Event promptly direct the Trustee to:

(i) proceed to protect and enforce its rights and the rights of the Noteholders
and the other Secured Parties, by such appropriate proceedings (including any
FCC and/or other regulatory filings) as the Control Party (at the direction of
the Controlling Class Representative) shall deem most effective to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement in this Agreement or any other Transaction Document or in aid of the
exercise of any power granted therein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Agreement or any other
Transaction Document or by law, including any remedies of a secured party under
applicable law;

 

14



--------------------------------------------------------------------------------

(ii) (A) direct any Guarantor to exercise (and each Guarantor agrees to
exercise) all rights, remedies, powers, privileges and claims of any Guarantor
against any party to any Collateral Transaction Document arising as a result of
the occurrence of such Event of Default or otherwise, including the right or
power to take any action to compel performance or observance by any such party
of its obligations to any Guarantor, any the right of any Guarantor to take such
action independent of such direction shall be suspended, and (B) if (x) any
Guarantor shall have failed, within ten (10) Business Days of receiving the
direction of the Trustee (given at the direction of the Control Party (at the
direction of the Controlling Class Representative)), to take commercially
reasonable action to accomplish such directions of the Trustee, (y) any
Guarantor refuses to take such action or (z) the Control Party (at the direction
of the Controlling Class Representative) reasonably determines that such action
must be taken immediately, take (or the Control Party on behalf of the Trustee
shall take) such previously directed action (and any related action as permitted
under this Agreement thereafter determined by the Trustee or the Control Party
to be appropriate without the need under this provision or any other provision
under this Agreement to direct the Guarantors to take such action);

(iii) institute proceedings from time to time for the complete or partial
foreclosure with respect to the Collateral; and/or

(iv) sell all or a portion of the Collateral at one or more public or private
sales called and conducted in any manner permitted by law and otherwise in
compliance with Communications Laws; provided that (i) the Trustee shall not
proceed with any such sale without the prior written consent of the Control
Party (at the direction of the Controlling Class Representative) and the Trustee
shall provide notice to the Guarantors and the Issuers of a proposed sale of
Collateral and (ii) in no event shall the Trustee sell the claim under the
Spectrum Lease to any Person not an Affiliate of the Lessee other than in
connection with a disposition of the Spectrum Portfolio.

(c) Sale of Collateral. In connection with any sale of the Collateral (which may
proceed separately and independently from the exercise of other remedies under
the Indenture) or under any judgment, order or decree in any judicial proceeding
for the foreclosure or involving the enforcement of this Agreement or any other
Transaction Document to the extent permitted by law:

(i) any of the Trustee, any Noteholder and/or any other Secured Party may bid
for and purchase the property being sold, subject to the Communications Laws,
and upon compliance with the terms of the sale may hold, retain, possess and
dispose of such property in its own absolute right without further
accountability;

(ii) the Trustee (at the direction of the Control Party (at the direction of the
Controlling Class Representative)) may make and deliver to the purchaser or
purchasers a good and sufficient deed, bill of sale and instrument of assignment
and transfer of the property sold;

(iii) all right, title, interest, claim and demand whatsoever, either at law or
in equity or otherwise, of any Guarantor of, in and to the property so sold
shall be divested; and such sale shall be a perpetual bar both at law and in
equity against any Guarantor, its successors and assigns, and against any and
all Persons claiming or who may claim the property sold or any part thereof
from, through or under such Guarantor or its successors or assigns; and

 

15



--------------------------------------------------------------------------------

(iv) the receipt of the Trustee making such sale shall be a sufficient discharge
to any purchaser at such sale for their purchase money, and such purchaser, and
their assigns or personal representatives, shall not, after paying such purchase
money and receiving such receipt of the Trustee, be obliged to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or non-application thereof.

(d) Application of Proceeds. Any amounts obtained by the Trustee on account of
or as a result of the exercise by the Trustee or the Control Party of any of
their respective rights hereunder shall be held by the Trustee or the Control
Party as additional collateral for the repayment of the Obligations, shall be
deposited into the Collection Account and shall be applied as provided in
Article V of the Base Indenture.

(e) Attorney in Fact. Upon the occurrence and during the continuance of any
Event of Default each of the Trustee and the Control Party is hereby appointed
(without the obligation) the attorney in fact of each Guarantor for the purpose
of carrying out the provisions of this Section 6 and taking any action and
executing any instruments that the Trustee and the Control Party may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney in fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Trustee shall be entitled under
this Section 6 to make collections in respect of the Collateral, the Trustee
shall have the right and power to receive, endorse and collect all checks made
payable to the order of any Guarantor representing any dividend, payment or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same.

(e) Additional Remedies. In addition to any rights and remedies now or hereafter
granted hereunder or under applicable law with respect to the Collateral, the
Trustee shall have all of the rights and remedies of a secured party under the
UCC as enacted in any applicable jurisdiction.

(f) Proceedings. The Trustee may maintain a Proceeding even if it does not
possess any of the Notes or does not produce any of them in the Proceeding, and
any such Proceeding instituted by the Trustee shall be in its own name as
trustee. All remedies are cumulative to the extent permitted by law.

6.2 Waiver of Appraisal, Valuation, Stay and Right to Marshaling. To the extent
it may lawfully do so, each Guarantor for itself and for any Person who may
claim through or under it hereby:

(a) agrees that neither it nor any such Person shall step up, plead, claim or in
any manner whatsoever take advantage of any appraisal, valuation, stay,
extension or redemption laws, now or hereafter in force in any jurisdiction,
which may delay, prevent or otherwise hinder (i) the performance, enforcement or
foreclosure of this Agreement, (ii) the sale of any of the Collateral or
(iii) the putting of the purchaser or purchasers thereof into possession of such
property immediately after the sale thereof;

(b) waives all benefit or advantage of any such laws;

(c) waives and releases all rights to have the Collateral marshaled upon any
foreclosure, sale or other enforcement of this Agreement; and

(d) consents and agrees that, subject to the terms of this Agreement, all the
Collateral may at any such sale be sold by the Trustee as an entirety or in such
portions as the Trustee

 

16



--------------------------------------------------------------------------------

may (upon direction by the Control Party (at the direction of the Controlling
Class Representative)) determine.

6.3 Limited Recourse. Notwithstanding any other provision of this Agreement or
any other Transaction Document or otherwise, the liability of the Guarantors to
the Noteholders and any other Secured Parties under or in relation to this
Agreement or any other Transaction Document or otherwise, is limited in recourse
to the property and assets of the Securitization Entities. The proceeds of the
property and assets of the Securitization Entities having been applied in
accordance with the terms hereof, none of the Noteholders or any other Secured
Parties shall be entitled to take any further steps against any Guarantor to
recover any sums due but still unpaid hereunder or under any of the other
agreements or documents described in this Section 6.3, all claims in respect of
which shall be extinguished.

6.5 Control by the Control Party. Notwithstanding any other provision hereof,
the Control Party (acting at the direction of the Controlling
Class Representative, subject to Section 11.4(f) of the Base Indenture) may
institute and direct the time, method and place of conducting, any proceeding in
respect of any enforcement of the Collateral or conducting any proceeding in
respect of any enforcement of Liens on the Collateral or conducting any
proceeding for any remedy available to the Trustee and to direct the exercise of
any trust or power conferred on the Trustee; provided that:

(a) such direction of time, method and place shall not be in conflict with any
rule of law, with the Manager Standard (if the Back-Up Manager is acting as
Successor Manager), the Back-Up Management Standard or with this Agreement;

(b) the Control Party (at the direction of the Controlling Class Representative)
may take any other action deemed proper by the Control Party (at the direction
of the Controlling Class Representative) that is not inconsistent with such
direction (as the same may be modified by the Control Party (with the consent of
the Controlling Class Representative)); and

(c) such direction shall be in writing;

provided further that, subject to Section 10.1 of the Base Indenture, the
Trustee may refuse to follow any direction if it reasonably believes such
direction violates law, the Back-Up Management Standard, the Base Indenture or
this Agreement or it has not received reasonably satisfactory indemnity. The
Trustee will take no action referred to in this Section 6.5 unless instructed to
do so by the Control Party in writing.

6.6 The Trustee May File Proofs of Claim. The Trustee is authorized to file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses and disbursements of the Trustee, its agents
and counsel), the Noteholders and any other Secured Party (as applicable)
allowed in any judicial proceedings relative to any Guarantor (or any other
obligor upon the Notes), its creditors or its property, and shall be entitled
and empowered to collect, receive and distribute any money or other property
payable or deliverable on any such claim and any custodian in any such judicial
proceeding is hereby authorized by each Noteholder and each other Secured Party
to make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders or any other
Secured Party, to pay the Trustee any amount due to it for the reasonable
compensation, expenses and disbursements of the Trustee, its agents and counsel,
and any other amounts due the Trustee under Section 10.5 of the Base Indenture.
To the extent that the payment of any such compensation, expenses and
disbursements of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 10.5 of the Base Indenture out of the estate in any
such proceeding, shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money and other properties which any of the Noteholders or any other

 

17



--------------------------------------------------------------------------------

Secured Party may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder or any other
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Noteholder or any other Secured
Party, or to authorize the Trustee to vote in respect of the claim of any
Noteholder or any other Secured Party in any such proceeding.

6.7 Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Agreement or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit of any undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable and documented attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.7 does not apply to a suit by the
Trustee, a suit by a Noteholder pursuant to Section 9.8 of the Base Indenture, a
suit by the Control Party or a suit by Noteholders of more than 10% of the
Aggregate Outstanding Principal Amount of all Series of Notes.

6.8 Restoration of Rights and Remedies. If the Trustee, any Noteholder or any
other Secured Party has instituted any Proceeding to enforce any right or remedy
under this Agreement and such Proceeding has been discontinued or abandoned or
dismissed for any reason or has been determined adversely to the Trustee or to
such Noteholder or other Secured Party, then and in every such case the Trustee
and the Noteholders shall, subject to any determination in such proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Trustee, the Noteholders and the other
Secured Parties shall continue as though no such Proceeding had been instituted.

6.9 Rights and Remedies Cumulative. No right or remedy herein conferred upon or
reserved to the Trustee or to the Holders of Notes or any other Secured Party is
intended to be exclusive of any other right or remedy, and every right or remedy
shall, to the extent permitted by law, be cumulative and in addition to every
other right and remedy given under this Agreement or any other Transaction
Document or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy under this Agreement or any other
Transaction Document, or otherwise, shall not prevent the concurrent or future
assertion or employment of any other appropriate right or remedy.

6.10 Delay or Omission Not Waiver. No delay or omission of the Trustee, the
Control Party, the Controlling Class Representative, any Holder of any Note or
any other Secured Party to exercise any right or remedy accruing upon any
Potential Rapid Amortization Event, Rapid Amortization Event, Lessee Payment
Default Rapid Am Event, Default or Event of Default shall impair any such right
or remedy or constitute a waiver of any such Potential Rapid Amortization Event,
Rapid Amortization Event, Default or Event of Default or an acquiescence
therein. Every right and remedy given by this Section 6 or by law to the
Trustee, the Control Party, the Controlling Class Representative, the Holders of
Notes or any other Secured Party may be exercised from time to time to the
extent not inconsistent with the Indenture or this Agreement, and as often as
may be deemed expedient, by the Trustee, the Control Party, the Controlling
Class Representative, the Holders of Notes or any other Secured Party, as the
case may be.

6.11 Waiver of Stay or Extension Laws. Each Guarantor covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, or plead,
or in any manner whatsoever claim or take the benefit or advantage of, any stay
or extension law wherever enacted, now or at any time hereafter in force, that
may affect the covenants or the performance of this Agreement or any other

 

18



--------------------------------------------------------------------------------

Transaction Document; and each Guarantor (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantages of any such law, and
covenants that it shall not hinder, delay or impede the execution of any power
herein granted to the Trustee, the Control Party or the Controlling
Class Representative, but shall suffer and permit the execution of every such
power as though no such law had been enacted.

6.12 Government Approvals. Notwithstanding anything to the contrary contained in
any Transaction Document, any foreclosure on or sale or other transfer or
disposition of any of the Collateral pursuant to the Spectrum Realization
Procedures or otherwise, including by way of a sale, transfer, or disposition of
Equity Interests in the License Holders or the Issuers, or other exercise of
remedies in respect of the Collateral (a “Disposition”), that results in
changing the de jure or de facto control of the Directly-Held Licenses or de
facto control of the Third-Party Leased Licenses from the License Holders to any
other Person shall be conducted in accordance with the Communications Laws and,
if and to the extent required thereby, subject to the prior approval of the FCC
or any other applicable Governmental Authority. Any Disposition that results in
the transfer of any rights to use the spectrum encompassed by any Third-Party
Lease Agreement shall require the consent of the Third-Party Lease Counterparty
thereunder to the extent required therein, after giving effect to the
Third-Party Lease Consent/Assignments. Each Guarantor agrees to take any lawful
action that may be necessary or desirable which the Back-Up Manager or the
Trustee may reasonably request in order to obtain and enjoy the full rights and
benefits granted to the Secured Parties by the Transaction Documents, including
specifically, after the occurrence and during the continuance of an Event of
Default or after the occurrence of a Lessee Payment Default Rapid Am Event, the
use of such Guarantor’s best efforts to assist in obtaining any approval of the
FCC and any other Governmental Authority that is then required under the
Communications Laws or under any other applicable Requirements of Law and any
required consents under the Third-Party Lease Agreements after giving effect to
the Third-Party Lease Consent/Assignments for any action or transaction
contemplated by any Transaction Document, including the sale or other transfer
or disposition of Collateral pursuant to the Spectrum Realization Procedures or
otherwise following the occurrence and during the continuance of an Event of
Default. Such efforts shall include, to the extent permitted by the
Communications Laws, sharing with the Back-Up Manager and the Trustee any FCC
registration numbers, account numbers and passwords for the FCC’s electronic
filing system, and preparing, certifying and filing (or causing to be prepared,
certified and filed) with the FCC or any other applicable Governmental Authority
any portion of any application or applications for approval of the assignment or
other transfer of control of the Licenses, the Third-Party Lease Agreements or
any Issuer or Guarantor required to be filed under Communications Laws for
approval of any sale or other transfer or disposition of any part of the
Collateral.

SECTION 7

THE TRUSTEE’S AUTHORITY

Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken or omitted by the Trustee
or the exercise or non-exercise by the Trustee of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Trustee and the other
Secured Parties, be governed by the Indenture and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Trustee and the Guarantors, the Trustee shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, it being understood that the Trustee (at the direction
of the Control Party (at the direction of the Controlling Class Representative))
and the Control Party (at the direction of the Controlling Class Representative)
directly shall be the only parties entitled to exercise remedies under this

 

19



--------------------------------------------------------------------------------

Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority. The Trustee (including in its
capacity as Securities Intermediary pursuant to Article V of the Indenture)
shall be afforded all of the same rights, protections, immunities and
indemnities afforded to it under the Indenture as if the same were specifically
set forth herein.

SECTION 8

MISCELLANEOUS

8.1 Amendments. None of the terms or provisions of this Agreement may be
amended, supplemented, waived or otherwise modified except in accordance with
Article XIII of the Base Indenture.

8.2 Notices.

(a) Any notice or communication by the Guarantors or the Trustee to any other
party hereto shall be in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), facsimile
or overnight air courier guaranteeing next day delivery, to such other party’s
address:

If to any Guarantor:

Sprint Spectrum Guarantors

c/o Sprint Spectrum, L.P.

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: General Counsel

Telephone number: (855)-848-3280

If to the Trustee:

Deutsche Bank Trust Company Americas, as Trustee

60 Wall Street, 16th floor, Mail Stop NYC60-1625

New York, NY 10005

Phone: 212-250-4855

Attn: Lou Bodi – Deal ID SPRT16

(b) The Guarantors or the Trustee by notice to each other party may designate
different addresses for subsequent notices or communications.

(c) Any notice (i) given in person shall be deemed delivered on the date of
delivery of such notice, (ii) given by first class mail shall be deemed given
five (5) days after the date that such notice is mailed, (iii) delivered by
facsimile shall be deemed given on the date of delivery of such notice,
(iv) delivered by overnight air courier shall be deemed delivered one
(1) Business Day after the date that such notice is delivered to such overnight
courier, (v) other than any notices to be provided to the Trustee (which notices
shall be provided in accordance with clauses (i) through (iv) of this clause
(c)) when posted on a password-protected website shall be deemed delivered after
notice of such posting has been provided to the recipient and (vi) delivered by
email shall be deemed delivered on the date of delivery of such notice.

 

20



--------------------------------------------------------------------------------

(d) Notwithstanding any provisions of this Agreement to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Transaction Document.

8.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.4 Successors. All agreements of each of the Guarantors in this Agreement and
each other Transaction Document to which it is a party shall bind its successors
and assigns; provided, that no Guarantor may assign its obligations or rights
under this Agreement or any Transaction Document, except with the written
consent of the Control Party (not to be unreasonably withheld or delayed) to the
Trustee or as expressly contemplated by the Transaction Documents. All
agreements of the Trustee in the Indenture and in this Agreement shall bind its
successors as permitted by the Transaction Documents.

8.5 Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

8.6 Counterpart Originals. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement.

8.7 Table of Contents, Headings, etc. The Table of Contents and headings of the
Sections of this Agreement have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.

8.8 Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.9 Submission to Jurisdiction; Waivers. EACH OF THE GUARANTORS AND THE TRUSTEE
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

21



--------------------------------------------------------------------------------

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE GUARANTORS OR THE
TRUSTEE, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH IN SECTION 8.2 OR AT SUCH
OTHER ADDRESS OF WHICH THE TRUSTEE OR GUARANTORS SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 8.9 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES. FOR THE
AVOIDANCE OF DOUBT, THIS CLAUSE (e) SHALL NOT LIMIT THE RIGHT OF ANY INDEMNIFIED
PARTY HEREUNDER TO THE INDEMNIFICATION AMOUNTS OWED TO SUCH PARTY IN ACCORDANCE
WITH THE TERMS HEREOF.

8.10 Termination; Partial Release.

(a) This Agreement and any grants, pledges and assignments hereunder shall
become effective on the date hereof and shall terminate on the Termination Date.

(b) On the Termination Date, the Collateral shall be automatically released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Trustee and each
Guarantor shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Guarantors. At the request and sole expense of any Guarantor
following any such termination, the Trustee shall deliver to such Guarantor any
Collateral held by the Trustee hereunder, and execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request and prepare
to evidence such termination.

8.11 Third Party Beneficiary. Each of the Secured Parties, the Back-Up Manager
and the Controlling Class Representative is an express third party beneficiary
of this Agreement.

8.12 Entire Agreement. This Agreement, together with the Indenture and the other
Transaction Documents, contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and writings
with respect thereto.

[Signature pages to follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Guarantee and Collateral Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.

 

SPRINT SPECTRUM PLEDGECO LLC By:  

/s/ Janet M. Duncan

  Name:   Janet M. Duncan   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

SPRINT SPECTRUM PLEDGECO II LLC

By:

 

/s/ Janet M. Duncan

 

Name:

 

Janet M. Duncan

 

Title:

 

Vice President and Treasurer



--------------------------------------------------------------------------------

SPRINT SPECTRUM PLEDGECO III LLC

By:

 

/s/ Janet M. Duncan

 

Name:

 

Janet M. Duncan

 

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

SPRINT SPECTRUM LICENSE HOLDER LLC By:  

/s/ Janet M. Duncan

 

Name:

  Janet M. Duncan  

Title:

  Vice President and Treasurer

 



--------------------------------------------------------------------------------

SPRINT SPECTRUM LICENSE HOLDER II LLC

By:

 

/s/ Janet M. Duncan

 

Name:

 

Janet M. Duncan

 

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

SPRINT SPECTRUM LICENSE HOLDER III LLC

By:

 

/s/ Janet M. Duncan

 

Name:

 

Janet M. Duncan

 

Title:

 

Vice President and Treasurer

 



--------------------------------------------------------------------------------

AGREED AND ACCEPTED:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity but solely as Trustee

By:  

/s/ Louis Bodi

  Name   Louis Bodi   Title:   Vice President By:  

/s/ Maria Inoa

  Name   Maria Inoa   Title:   Assistant Vice President